DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
 
The amendments and arguments presented in the papers filed 6/16/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/20/2021 listed below have been reconsidered as indicated.
a)	The rejections of claims 1-2, 4, 12-15, 20-26, 28-29, 31-32, 34 and 39-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments to the claims.

New grounds of rejection necessitated by amendment are detailed below.

Claim Interpretation
Amended claim 1 is as follows:
A method of detecting a level of 5-hydroxymethylcytosine (5-hmc) in a cell-free DNA sample, the method comprising:

attaching a 5-hmc labeling agent to a DNA molecule of the cell-free DNA sample; and 

subjecting the cell-free DNA sample to a high throughput imaging method suitable for detecting said 5-hmc labeling agent, thereby detecting the level of 5-hmc in the DNA molecule, wherein a limit of detection of said 5-hmc is 0.002% of total DNA bases.

The term “5-hydroxymethylcytosines”, abbreviated as “5-hmc”, is interpreted in view of the instant specification (p. 16, lines 13-15), which defines it as “a DNA pyrimidine nitrogen base” that is “formed from DNA base cytosine by adding a methyl group and then a hydroxyl group”. The structure of 5-hmc is well-known in the field.
	A “cell-free DNA sample” is interpreted as an art recognized term and is distinguished from cellular DNA by the instant specification (p. 12, line 13). The term is interpreted as referring to extracellular DNA obtained from biological samples, such as blood or saliva. The term “cell-free DNA” is interpreted as referring to fragments of genomic DNA that are released from cells of the body into circulation and have a classic ladder pattern in multiples of 180 base pairs. Depending on the individual from which the “cell-free DNA” sample is collected, in can contain along with genomic DNA of normal cells, genomic DNA from transplanted tissues, fetal cells and/or cancer cells. See Diaz (Journal of Clinical Oncology. 2014. 32(6):579-586; previously cited) for an overview regarding understanding of the term “cell-free DNA”.
	The type of high throughput imaging method is not limited, but one of skill in the art would understand from the instant specification that an imaging method requires collecting a pictorial representation of the DNA molecule. Thus, methods that detect a signal, for example fluorescence from a sample by detecting its intensity without any position information regarding the signal is not an image of the sample and is outside the scope of the claim. For example, the methods of Li (Journal of Nucleic Acids. 2011. Volume 2011, Article ID 870726; previously cited) and Shahal (Anal Chem. 2014. 86:8231-8237; cited on the 7/2/2019 IDS) are outside of the scope of the present claimed invention because they detect absorbance and/or fluorescent intensity within a well, but do not obtain an image of the well. In view of the instant specification, a method is considered to be high throughput if it images multiple DNA molecules at a time (p. 30).
The step of subjecting the DNA molecule to an imaging method as claimed includes a recitation of the intended result of the step, which is detecting the level of 5-hmc in the DNA molecule. The result is interpreted as naturally flowing from the performance of the claims as presently written. It is also noted how the level is detected, (e.g. relative level between samples, level of 5-hmc within total bases, level of 5-hmc relative to total cytosine, etc.) is not limited in any manner, and thus, imposes no limitation on the type of imaging methods encompassed by the claim.

	Claim 2 further limits claim 1, specifying the source of the DNA in the cell-free DNA sample as being a cancer cell. The cell-free DNA must be DNA from a cancer cell, e.g. carries characteristics associated with cancer, such as mutations, deletions, duplications, etc. Alternatively, the cell-free DNA sample may be collected from a cancer patient. Such a sample inherently includes cell-free DNA derived from a cancer cell within the patient.

Claim 4 further limits claim 1, specifying the source of the DNA in the cell-free DNA sample as being a primary cell. A primary cell is interpreted in view of the instant specification as encompassing for example non-cultured cancer cell or pathogenic immune cell (p. 8, lines 27-28). Alternatively, the cell-free DNA sample may be collected from a patient. Such a sample inherently includes cell-free DNA derived from a primary cell, i.e. the cells of the patient.

Claims 12-15 further limit claim 2 and limit the type of cancer cell.

Claims 20-25 further describes the labeling of the 5-hmc of the DNA molecule.

Claim 26 states the “UDP-6-N3-Glucose is synthesized chemically or enzymatically”. The claim is interpreted as describing how the UDP-6-N3-Glucose is made or its source, but does not require the actual synthesis of UDP-6-N3-Glucose either via a chemical or enzymatic reaction. It is the examiner’s position that UDP-6-N3-Glucose has the same chemical structure irrespective of how the molecule is made and how the UDP-6-N3-Glucose is made is not an element that must be taught by the prior art.

Claim 28 further limits the 5-hmc labeling agent.

Claim 29 further requires a step of extending the DNA molecules, i.e. stretched or combed.

Claim 31 further limits when the DNA molecules are extended.

Claim 32 excludes a step of fragmenting the DNA molecules of the cell-free DNA sample.

Claim 34 further requires a step of “identifying a position of said 5-hmc along the DNA molecules of said DNA sample”. The claim is limited to the DNA molecules that have the 5-hmc labeling reagent attached. The claim is not limited to using the imaging method results to identify the position of the 5-hmc. The claim broadly encompasses identifying the position of 5-hmc by way of a sequence analysis of the DNA molecules of said DNA sample along with the imaging method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 12, 13, 14, 15, 20, 21, 22, 23, 24, 25, 26, 28, 29, 31, 32, 34 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim as amended states “a limit of detection of said 5-hmc is 0.002% of total DNA bases”. The statement is an intended result or property related to the claimed method. It is unclear what, if any, additional elements or steps are required in order to achieve the intended result or to confer the intended property. It is unclear if the two recited steps are all that are required in order for the method to have a limit of detection for 5-hmc that is 0.002% of total DNA bases.
Claims 2, 4, 12, 13, 14, 15, 20, 21, 22, 23, 24, 25, 26, 28, 29, 31, 32, 34 and 39 depend from claim 1 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 14, 15, 20, 21, 22, 24, 25, 26, 28, 29, 31, 32, 34 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631; previously cited) and Michaeli (Chem Commun. 2013. 49:8599; cited on the 7/11/2018 IDS).
The following are new rejections addressing the amendments to the claims.
Regarding claim 1, Cortese teaches the analysis of plasma and the DNA contained within it (p. 3626, Samples), which is cell-free or circulating DNA.
Cortese teaches analyzing the modification status of the DNA, including methylation (p. 3268, Fine mapping of modified cytosines).
Cortese states conventional methods, such as bisulfite-sequencing and methylation-sensitive enzyme restriction, do not differentiate between 5-methylcytosine (5-mC) and 5-hydroxymethylcytosine (5-hmC) (p. 3620, left column).
Cortese does not specifically teach the methods steps of claim 1, but is relevant as the reference is interested in being able to differentiate and detect 5-hmC and 5-mC in circulating cell-free DNA.
Regarding claims 2 and 4, Cortese teaches the plasma and the circulating DNA it contains are from cancer patients (p. 3626, Samples). A portion of the circulating DNA inherently is derived from cancer cells, which are primary cells, contained within the bodies of the cancer patients that donated the blood samples.
Regarding claim 14, Cortese teaches the patients have prostate cancer (p. 3626, Samples). Thus, a portion of the circulating DNA is derived from a solid tumor.
Regarding claim 15, Cortese teaches it is known that gastrointestinal cancers have differential methylation within circulating DNA (p. 3620, right column). It would have been prima facie obvious to have used the modified method of Cortese to also analyze circulating DNA from gastrointestinal cancer patients to specifically detect and quantify 5-hmC.
Regarding claims 20, 21, 22, 24, 25, 26, 28, 29, 31, 32 and 34, Cortese does not teach how to attach a label to 5-hmC as described in the claims.
Regarding claim 39, Cortese teaches the circulating DNA is of a blood sample that is then processed for analysis (p. 3626, Samples).
Michaeli teaches a method that specifically labels and enables detection of 5-hmC at a level of single molecule detection as well as global quantification of 5-hmC in a DNA sample (p. 8599). 
Regarding claim 1, Michaeli teaches attaching a 5-hmC label to a DNA molecule (Scheme 1).
Michaeli further teaches subjecting the labeled DNA molecule to a high throughput imaging method to detect the label (Figure 1). The imaging method is high throughput because it images more than one DNA molecule at a time.
Michaeli teaches the method that is highly sensitive having a limit of detection of a single 5-hmC label in 50 kb of DNA (p. 8600, right column).
Regarding claims 20, 21, 22, 24, 25, 26, 28, 29, 31, 32 and 34, Michaeli teaches details as to how the label is attached to 5-hmC.
Michaeli teaches the 5-hmC in the DNA is labeled with a glucose molecule. The glucose molecule has a reactive moiety that reacts with a second reactive moiety on a fluorescent label, as required by claim 20. See Scheme 1.
Michaeli teaches the 5-hmc is glycosylated using a beta-GT and a UDPG molecule (Scheme 1), as required by claim 21.
Michaeli teaches the 6-N3-UDPG has an azide group which reacts with the alkyne containing fluorescent molecule (Scheme 1), as required by claims 22, 24 and 25.
Michaeli teaches the use of 6-N3-UDPG (Scheme 1).
It is noted claim 26 describes how the 6-N3-UDPG is generated, but does not require actually producing the 6-N3-UDPG molecule. It is further noted that the final structure of 6-N3-UDPG does not necessarily vary based on the method that produces it, thus the use of any 6-N3-UDPG results in a method that is not fundamentally different from a method using 6-N3-UDPG that was enzymatically or chemically synthesized.
Michaeli teaches the labeling reagent is the fluorescent molecule Cy5 (Scheme 1) as required by claim 28.
Michaeli teaches the molecules are stretched or extended on a surface (Figure 1) as required by claim 29.
Michaeli teaches the DNA molecules were pre-labelled and then extended (Figure 1) as required by claim 31.
Michaeli is silent in regarding the fragmentation of the cell-free DNA and thus, it is understood that Michaeli does not require fragmenting the cell-free DNA from the cell as required by claim 32. Furthermore, the circulating DNA of Cortese inherently exists as fragments of genomic DNA and there would be no need to further fragment the DNA pieces of circulating DNA.
Michaeli teaches identifying a position of the 5-hmc in the DNA molecules of the DNA sample by visualizing the relative position of the 5-hcm along the length of the extended DNA (Figure 1) as required by claim 34.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the methods of Cortese for the use of the method of Michaeli to specifically detect and quantify the amount of 5-hmC in the circulating DNA samples. One would have been motivated to make such a modification because it allows one to specifically detect and quantify 5-hmC in DNA samples using a method that is highly sensitive detecting a single 5-hmC label in 50 kb of DNA (p. 8600, right column). The modification has a reasonable expectation of success as it simply combines a known source of DNA for analysis with a known method of analyzing DNA samples.
In modifying the method of Cortese, one would implement the labeling scheme of Michaeli to arrive at the method of claims 20-22, 24-26, 28-29, 31-32 and 34.
Alternatively, it would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Michaeli by using the cell-free DNA sample of Cortese. On would have been motivated to make such a modification because it represents a DNA source that may be extracted in a non-invasive manner and is enriched for tumor derived DNA that may be used for the analysis of DNA modifications (p. 3620, left column). The modification has a reasonable expectation of success as it simply substitutes one known source of DNA for analysis with a different known source of DNA for analysis.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631; previously cited) in view of Michaeli (Chem Commun. 2013. 49:8599; cited on the 7/11/2018 IDS) as applied to claims 1 and 2 above, and in further view of Konstandin (Leukemia. 2011. 25:1649-1652; previously cited).
The following are new rejections addressing the amendments to the claims.
Regarding claims 12 and 13, the combination of Cortese and Michaeli renders obvious the elements of claims 1 and 2 as required by claims 12 and 13.
Cortese is silent regarding the type of cancers that may be of interest as specified in claims 12 and 13.
However, Konstandin demonstrates that it was known that 5-hmc levels correlate with TET2 mutations in acute myeloid leukemia (p. 1650, left column).
It would have been prima facie obvious at the time of filing to have further modified the method of Cortese by using circulating DNA from the cancer patients of Konstandin. One would have been motivated to make such a modification because it was recognized that 5-hmC is altered in the context of leukemia samples harboring TET2 mutations and it would allow one to detect and quantify the amount of 5-hmc within the circulating DNA of the patients of Konstandin.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631) in view of Michaeli (Chem Commun. 2013. 49:8599; cited on the 7/11/2018 IDS) as applied to claims 1 and 20 above, and in further view of He (US 2011/0301045 A1; cited on the 7/11/2018 IDS).
Regarding claim 23, the combination of Cortese and Michaeli renders obvious the elements of claims 1 and 20 as required by claim 23.
Cortese and Michaeli are silent regarding the use of copper free click chemistry.
However, He teaches alternative methods for using click chemistry to label a glucose molecule attached to 5-hmC (see entire document).
Regarding claim 23, He teaches the click chemistry reaction occurs by copper free mechanism (para. 44 and 165).
It would have been prima facie obvious to the ordinary artisan to have modified the methods of the Michaeli as implemented in the methods of Cortese by simply substituting the click chemistry reaction of Michaeli with the copper free click chemistry reaction of He. The two approaches are obvious variants of each other as each are functional equivalent as they rely on click chemistry to add a label to a glucose molecule located on 5-hmc. The modification has a reasonable expectation of success as the modification simply substitutes one known click chemistry reaction within another known click chemistry reaction, where both reactions are described in the art as being used for the same purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 20, 21, 24, 25, 26, 28, 29, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-21 of U.S. Patent No. 10,351,898 B2 in view of Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631).
The following are new rejections addressing the amendments to the claims.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims require imaging.
The ‘898 claims require an imaging method. The specification of the ‘898 patent describes the type of methods as including high throughput methods (col. 4, lines 10-17; col. 8, lines 5-16). Thus, it would have been prima facie obvious in view of the ‘898 patent as a whole to use high throughput imaging methods.
The ‘898 claims do not focus on cell-free DNA samples.
Cortese teaches the analysis of plasma and the DNA contained within it (p. 3626, Samples), which is cell-free or circulating DNA.
Cortese teaches analyzing the modification status of the DNA, including methylation (p. 3268, Fine mapping of modified cytosines).
It would have been prima facie obvious to have used the cell-free DNA sample of Cortese in the methods of the ‘898 claims as it is a DNA sample that can be obtained from an individual in a noninvasive manner.
Regarding the property of the claimed method having a limit of detection of said 5-hmc is 0.002% of total DNA bases, it is the Examiner’s position that the elements of claims 19-21 of the ‘898 patent are sufficient to achieve such a limit of detection, as the process is substantially similar to that disclosed in the instant specification.

Claims 1, 12-13, 20-22, 24-26, 28, 29, 31, 32 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,351,898 in view of Michaeli (Chem Commun. 2013. 49:8599; cited on the 7/11/2018 IDS) and Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broad enough to encompass the elements of claims 1-18, in particular the claim sets overlap subject in regards to claims 1, 2, 8, 10 and 11 of the ‘898 patent and present claims 1, 22, 28, 31, 32 and 34. However, the ‘898 claims fail to include a step of subjecting the labeled 5-hmc in the DNA to an imaging method as required by present claim 1 as well as the elements of claims 3, 12-13, 20-22, 24-26, 29 and 31.
	However, Michaeli teaches a method of labeling 5-hmc using glycosylation and imaging (Abstract).
Regarding claim 3, Michaeli teaches the imaging of cell line samples.
	It would have prima facie obvious to have modified the methods of the ‘898 claims by including an imaging step such that one can determine both the amount and position of 5-hmc within the DNA molecule.
	Regarding claims 12-13, Michaeli teaches the method may be used to analyze blood samples (p. 8600, right column).
	It would have been prima facie obvious to the ordinary artisan to have modified the assay of the ‘898 claims to further analyze blood samples that include leukemia samples using the methods of Michaeli. One would have been motivated to make the modification based on the teaching of Michaeli that their method may be used to analyze blood. The modified approach would be used to analyze blood at an unprecedented level for 5-hmc content and position (p. 8600, right column).
	Regarding claims 20-22 and 24-26, Michaeli teaches a method of adding an alkyne labeled Alexa Fluor to a glycosylated 5-hmc residue that contains an available azide moiety (Scheme 1). The glucose molecule is added using a beta-glucosyltransferase that acts upon an UDP-6-N3-glucose molecule (Scheme 1).  The reaction of the alkyne and the azide is performed using click chemistry (Scheme 1).
	Claim 26 describes how the UDP-6-N3-glucose molecule is synthesized. The process limits the structure UDP-6-N3-glucose molecule to those that result from those processes. There is no evidence that the structure of the UDP-6-N3-glucose molecule used by Michaeli differs structurally from those that are synthesized chemically or enzymatically.
Regarding claims 29 and 31, Michaeli teaches extending the DNA molecules after labeling and prior to imaging (p. 8600, left column). 
It would have been prima facie obvious to have modified the methods of the ‘898 claims by substituting the generic glycosylation process with the glycosylation process and imaging of Michaeli. One would have been motivated to modify the methods of ‘898 claims because the analogous glycosylation approach of Michaeli detects 5-hmn with unprecedented sensitivity that is below 0.002% and allows for mapping the position of the 5-hmc within the DNA.
The ‘898 claims do not focus on cell-free DNA samples.
Cortese teaches the analysis of plasma and the DNA contained within it (p. 3626, Samples), which is cell-free or circulating DNA.
Cortese teaches analyzing the modification status of the DNA, including methylation (p. 3268, Fine mapping of modified cytosines).
It would have been prima facie obvious to have used the cell-free DNA sample of Cortese in the methods of the ‘898 claims as it is a DNA sample that can be obtained from an individual in a noninvasive manner.

Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,351,898 in view of Michaeli (Chem Commun. 2013. 49:8599; cited on the 7/11/2018 IDS) and Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631) and in further view of Shi (WO 2013/188436 A1; previously cited).
Although the claims at issue are not identical, they are not patentably distinct from each other as described above.
The claim sets further differ in that the ‘898 patent does not require the elements of claims 2 and 4.
However, Shi teaches glycosylating 5-hmc for the detection and analysis of 5-hmc in the context of cancer cells. 
Regarding claim 2, Shi teaches the DNA molecules are from cancer cells, i.e. a melanoma (para. 110-111).
	Regarding claim 4, Shi teaches the DNA is from a primary melanoma cell (para. 111).
	It would have been prima facie obvious to have utilized the DNA sample of Shi in the methods of the ‘898 patent in view of Michaeli to quantify and analyze the positioning of 5-hmc in cancer cells because in the context of melanoma 5-hmc is a biomarker of the condition.

Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,351,898 in view of Michaeli (Chem Commun. 2013. 49:8599; cited on the 7/11/2018 IDS) and Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631) and in further view of Haffner (Oncotarget. 2011. 2:627-637; cited on the 7/11/2018 IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other as described above.
The claim sets further differ in that the ‘898 patent does not require the elements of claims 14-15.
However, Haffner teaches glycosylating 5-hmc for the detection and analysis of 5-hmc in the context of colon cancer cells. 
Regarding claims 14-15, Haffner teaches the analysis of cells that within a cancer or tumor tissue colon (p. 633, Sample materials; and Fig. 5), which is a solid tumor from the GI system.
It would have been prima facie obvious to have utilized the DNA sample of Haffner in the methods of the ‘898 patent in view of Michaeli to quantify and analyze the positioning of 5-hmc in cancer cells because in the context of colon cancer 5-hmc is a biomarker of the condition.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,351,898 in view of Michaeli (Chem Commun. 2013. 49:8599; cited on the 7/11/2018 IDS) and Cortese (Human Molecular Genetics. 2012. 21(16):3619-3631), and in further view of He (US 2011/0301045 A1; cited on the 7/11/2018 IDS).
Although the claims at issue are not identical, they are not patentably distinct from each other as described above.
The claim sets further differ in that the ‘898 patent does not require the elements of claim 23. 
However, He teaches alternative methods for using click chemistry to label a glucose molecule attached to 5-hmc (see entire document).
Regarding claim 23, He teaches the click chemistry reaction occurs by copper free mechanism (para. 44 and 165).
It would have been prima facie obvious to the ordinary artisan to have modified the methods of the ‘898 claims and Michaeli by simply substituting the click chemistry reaction of Michaeli with the copper free click chemistry reaction of He. The two approaches are obvious variants of each other as each are functional equivalent in that they rely on click chemistry to add a label to a glucose molecule located on 5-hmc. The modification has a reasonable expectation of success as the modification simply substitutes one known click chemistry reaction within another known click chemistry reaction, where both reactions are described in the art as being used for the same purpose.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634